Exhibit 10.01

 

NOTE REPAYMENT AGREEMENT

 

 

THIS NOTE REPAYMENT AGREEMENT (“Agreement”) is made and entered into as of this
16th day of May, 2005 by and between NeoPharm, Inc. (“Neopharm”), a Delaware
corporation, of 150 Field Drive, Suite 195, Lake Forest, Illinois 60045 and
Akorn, Inc. (“Akorn”), a Louisiana corporation, of 2500 Milbrook Drive, Buffalo
Drive, Illinois 60089. Neopharm and Akorn are sometimes referred to individually
as “Party” and collectively as “Parties.”

 

RECITALS

 

A.            On or about December 20, 2001, Neopharm and Akorn entered into a
certain Processing Agreement (as amended by amendment dated October 7, 2003, the
“Processing Agreement”) relating to the processing of certain pharmaceutical
products by Akorn for Neopharm.

 

B.            On or about October 7, 2003, Akorn executed and delivered to
Neopharm a certain Amended and Restated Promissory Note (the “Note”), payable to
the order of Neopharm, in the principal amount of $3,250,000.00, having a
maturity date of December 20, 2006.

 

C.            On or about October 7, 2003, Neopharm, Akorn, Akorn (New Jersey),
Inc., an Illinois corporation, and LaSalle Bank National Association (the
“Bank”) entered into a certain Subordination and Intercreditor Agreement (the
“Subordination Agreement”), pursuant to which, among other things, Neopharm
subordinated certain of its rights and remedies under the Note to the rights and
remedies of the Bank, as Senior Agent for Senior Lenders under the Credit
Agreement (as such terms are defined in the Subordinated Agreement).

 

D.            On or about October 6, 2004, Neopharm sent notice to Akorn,
advising it that an Event of Default existed under the Note.

 

E.             Neopharm and Akorn desire to have the Note paid off in full and
to terminate the Processing Agreement, on the terms and conditions hereinafter
set forth.

 

THEREFORE, incorporating the Recitals above, and in consideration of the mutual
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each Party
hereto, Neopharm and Akorn agree as follows:

 

1.             Agreed Payment.  On or before May 16, 2005, Akorn shall pay to
Neopharm the sum of Two Million Five Hundred Thousand Dollars ($2,500,000.00)
(the “Agreed Payment”) as payment in full of all sums now or hereafter owing
under the Note.  The Agreed Payment shall be in the form of a cashier’s or
certified check or wired funds. Upon timely delivery of the Agreed Payment by
Akorn to Neopharm, Neopharm will return to Akorn the Note marked as “Paid in
Full.”  Except for the Agreed Payment, this Agreement involves no other economic

 

--------------------------------------------------------------------------------


 

exchanges between the Parties.  Each Party will bear its own costs, expenses and
attorneys’ fees relating to all real or potential claims released by this
Agreement.

 

2.             Termination of Processing Agreement.  Upon timely delivery of the
Agreed Payment by Akorn to Neopharm, the Processing Agreement shall be deemed
terminated and have no further force or effect.

 

3.             Mutual and General Release.  Provided that the Agreed Payment is
timely delivered by Akorn to Neopharm, and except as otherwise set forth in this
Agreement, Neopharm on the one hand and Akorn on the other hereby fully and
forever release and discharge each other and their present and former officers,
directors, shareholders, partners, affiliates, employees, agents,
representatives, insurers, and attorneys, and predecessors, assignees, heirs,
executors and successors of each of them, from all claims, actions, causes of
action, demands, cross-claims, counterclaims, obligations, contracts, indemnity,
contribution, suits, debts, sums, accounts, controversies, rights, damages,
costs, attorney’s fees, losses, expenses, and liabilities whatsoever
(contingent, accrued, mature, direct, derivative, subrogated, personal,
assigned, discovered, undiscovered, inchoate, or otherwise) (hereafter “Claims”)
which they may now have or have had as of the date of this Agreement or which
may hereafter accrue, individually, collectively, or otherwise in connection
with, relating to or arising out of the facts recited above, the Note, the
Processing Agreement, or of any other event or occurrence having taken place on
or before the date of this Agreement, whether currently known or unknown.

 

4.             Waiver of Unknown Claims.  The Parties acknowledge that they have
been fully advised of and are aware of the contents of California Civil Code
Section 1542, and having been advised as to its benefits, expressly agree that
they hereby waive any rights or benefits they have under such statute. Section
1542 provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The Parties represent that they understand the above-quoted provision of the
California Civil Code Section 1542 and knowingly enter into this waiver with
advice of counsel.  The Parties acknowledge that the foregoing waiver was
separately bargained for and that it is the Parties’ intention in executing this
Agreement to discharge any and all present Claims, whether foreseen or
unforeseen.  The Parties also agree to waive any similar right which they may
have under the laws of any of the States of the United States of America, or of
any foreign state, which are equal to or substantially similar to the rights and
benefits granted by California Civil Code Section 1542.

 

5.             Consent of Bank.  Pursuant to the Subordination Agreement, Akorn
shall not make and Neopharm shall not receive the Agreed Payment without the
prior written consent of the Bank.  As a condition precedent to the
effectiveness of this Agreement, therefore, Akorn shall furnish to Neopharm,
prior to making the Agreed Payment, the written consent of the Bank to same (the
“Written Consent”).  Akorn shall use reasonable efforts to timely obtain the
Written Consent.

 

2

--------------------------------------------------------------------------------


 

6.             Time of Essence: Termination.  If the Written Consent is not
delivered and the Agreed Payment not made by Akorn to Neopharm on or before
Monday, May 16, 2005, then Neopharm shall have the right to terminate this
Agreement upon delivery of written notice of termination to Akorn. Upon
termination of this Agreement pursuant to such notice, this Agreement and each
of its provisions shall be deemed null and void.

 

7.             Press Release.  In the event that either Party intends to issue a
press release or other public statement or filing regarding any of the facts
recited above or related transactions, or the negotiation or terms of this
Agreement, such Party shall not issue such release or statement unless the other
Party has first approved it in writing.

 

8.             Non-Disparagement.  Each Party agrees that it shall not make, or
encourage, aid or abet any third party to make, any statement, whether written
or oral, that disparages, reflects unfavorably upon or reasonably casts the
other Party (and its officers, directors, agents, employees and attorneys) in a
negative light relating to matters arising on or before the date of this
Agreement.

 

9.             No Violation: Consent: Authority.  Other than the Written
Consent, each Party warrants that no third party consent to this Agreement is
required and this Agreement shall not violate any agreement, order, law or
regulation to which it is or may be subject or bound. Each Party further
warrants that it is duly authorized to enter into and fully perform this
Agreement.

 

10.           Conflict.  To the extent that there is a conflict between the
terms of this Agreement and the terms of the Note or the Processing Agreement,
the terms of this Agreement shall prevail.

 

11.           Entire Agreement.  This Agreement constitutes the entire written
agreement of compromise and settlement among the Parties, and there are no other
agreements modifying or affecting its terms. This Agreement supersedes all other
agreements, written, oral, or implied, relating to the same subject. This
Agreement can only be modified by a writing signed by the Parties and expressly
stating that such modification is intended.

 

12.           Illinois Law to Govern.  This Agreement is being made and
delivered and is intended to be performed in the State of Illinois and the
execution, validity, construction, and performance of this Agreement will be
construed and enforced in accordance with the laws of Illinois.  This Agreement
will be deemed made and entered into in Cook County, which will be the exclusive
venue for any action relating to this Agreement.

 

13.           Agreement As Defense.  This Agreement may be pleaded as a full and
complete defense and may be used as the basis for an injunction against any
action, suit or proceeding that may be prosecuted, instituted or attempted by
any Party in breach thereof.

 

14.           Severability.  If any provision of this Agreement, or part
thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity will not affect other

 

3

--------------------------------------------------------------------------------


 

provisions, or parts thereof, which may be given effect without the invalid
provision or part.  To this extent, the provisions, and parts thereof, of this
Agreement are declared to be severable.

 

15.           No Admission of Liability.  This Agreement is being entered into
for the sole purpose of bringing to an end any relationship between the
Parties.  This Agreement embodies a compromise of claims and will not be used or
construed as an admission of liability or fault for any purpose.

 

16.           Counterparts.  This Agreement may be signed in counterparts.  A
facsimile signature will have the same force and effect as an original
signature.

 

17.           Attorneys’ Fees.  In the event of dispute arising out of the
interpretation or a breach of this Agreement, the prevailing Party shall be
entitled to recover attorneys’ fees incurred in connection with the dispute
concerning the interpretation or a breach of this Agreement.

 

18.           Cooperation.  The Parties hereto agree that, for their respective
selves, heirs, executors and assigns, they will abide by this Agreement, the
terms of which are meant to be contractual, and further agree that they will do
such acts and prepare, execute and deliver such documents as may reasonably be
required in order to carry out the objectives of this Agreement.

 

19.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and to their respective
representatives, successors and assigns.

 

20.           Interpretation.  Each Party declares and represents that this
Agreement is being made without reliance upon any statement or representation
not contained herein of any other Party, or of any agent or attorney of any
other Party.  Each Party represents to each other Party that it has reviewed
each term of this Agreement with its counsel and that it shall never dispute the
validity of this Agreement on the ground that it did not have advice of its
counsel.  This Agreement shall be construed and enforced according to its fair
meaning as if prepared by all Parties after extensive negotiation; no part of
this Agreement shall be construed against any Party on the ground that the
attorney for that Party drafted it.

 

21.           Knowing, Free and Voluntary Making.  The Parties have carefully
read this Agreement, and the Parties acknowledge that they know and fully
understand its contents.  The Parties acknowledge that they have fully discussed
this Agreement with their respective attorneys and fully understand the
consequences of this Agreement.  No Party is being influenced by any statement
made by or on behalf of any of the other Party to this Agreement.  The Parties
have relied and are relying solely upon their own judgment, belief and knowledge
of the nature, extent, effect and consequences relating to this Agreement and/or
upon the advice of their own legal counsel concerning the legal and income tax
consequences of this Agreement.  The Agreement is freely and voluntarily signed
by the Parties.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

NEOPHARM, INC.

 

AKORN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald G. Eidell

 

By:

/s/ Arthur S. Przybyl

 

 

 

 

 

 

 

Title:

President and CEO

 

Title:

President and CEO

 

 

5

--------------------------------------------------------------------------------